PD-0078-15
                                                                           COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                           Transmitted 8/6/2015 9:37:37 AM
                                                                             Accepted 8/6/2015 9:41:15 AM
                                                                                            ABEL ACOSTA
                                                                                                    CLERK

                                                           1201 Franklin Street, 13th Floor
                                                           Houston, Texas 77002

                                                           713.368.0016
                                                           713.368.9278 eFax




August 6, 2015

Abel Acosta, Clerk of the Court                                      August 6, 2015
Court of Criminal Appeals
201 West 14th St., Room 106
Austin, TX 78701


       Re: State of Texas v. Jose Vasquez, CCA No. PD-0078-15

To the Clerk of the Court:

       I will be appearing for oral arguments on behalf of Jose Vasquez in the above styled
cause number on September 16, 2015.

                                               Sincerely,
                                               /s Mark Kratovil
                                               Assistant Public Defender

cc: Eric Kugler (via eFile Texas)